 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-18-0491-PHX-SPL
      Juan Higareda-Frutos,
 9                                            )
                                              )
                         Petitioner,          )    ORDER
10                                            )
      v.
11                                            )
                                              )
      Matthew G. Whitaker, Acting, et al.,    )
12                                            )
13                       Respondents.         )
                                              )
14                                            )

15          The Court has received Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2241. (Doc. 1) The Court has also received the Response to the Petition for
17   Writ of Habeas Corpus and Preliminary Injunction and/or Temporary Restraining Order
18   (Doc. 16), Petitioner’s Reply to Respondents’ Response to Petition for Writ of Habeas
19   Corpus and Motion for Preliminary Injunction and/or Temporary Restraining Oder (Doc.
20   17), Petitioner’s Notice of Supplemental Authority (Doc. 18), and Petitioner’s Notice of
21   Appeal (Doc. 23) of the Court’s April 5, 2018 Order. (Doc. 20) Additionally, the Court has
22   also received the Report and Recommendation of the Magistrate Judge (Doc. 27), and
23   Respondent’s Objections to the Report and Recommendation. (Doc. 28)
24          The Court has undertaken an extensive review of the sufficiently developed record.
25   After conducting a de novo review of the issues and objections, the Court reaches the same
26   conclusions reached by Judge Fine. This Court finds the Petitioner has received the
27   requested relief.
28
 1   The R&R will be adopted in full. Accordingly,
 2          IT IS ORDERED:
 3          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 27) is
 4   accepted and adopted by the Court;
 5          2.     That the Respondent’s Objections (Doc. 28) are overruled;
 6          3.     That the Petition for Writ of Habeas Corpus (Docs. 1) is denied as moot;
 7          4.     That a Certificate of Appealability and leave to proceed in forma pauperis
 8   on appeal are denied because the dismissal of the Petition is justified, and reasonable jurists
 9   would not find the ruling debatable; and
10          5.     That the Clerk of Court shall terminate this action.
11          Dated this 14th day of February, 2019.
12
13                                                      Honorable Steven P. Logan
                                                        United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
